UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): July 1, 2010 LaserCard Corporation (Exact Name of Registrant as Specified in Charter) Delaware 0-06377 77-0176309 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 1875 North Shoreline Boulevard Mountain View, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (650) 969-4428 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240-13e-4(c)) Item 1.02. Termination of A Material Definitive Agreement. On June 30, 2010, LaserCard Corporation ("LaserCard") gave notice to UBS of its exercise of its Put Option, which was effected when LaserCard sold its auction rate securities to UBS on July 1, 2010.Pursuant to its Credit Line Agreement, the Addendum to Credit Line Account Application and Agreement and Addendum to Client’s Agreement, each with UBS AG and dated as of December 11, 2008 (collectively, the “UBS Credit Line”) the associated short-term debt was extinguished on July 1, 2010 and the credit line with UBS has expired. Further disclosure regarding the terms of the UBS Credit Line is contained in Current Reports on Form 8-K filed by LaserCard on January 9, 2009, February 4, 2009, April 10, 2009 and July 31, 2009 and such disclosure is incorporated herein by reference.The form of UBS Credit Line was filed as an exhibit to the Registration Statement on Form F-3ASR filed by UBS AG on October 7, 2008 and is incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LaserCard Corporation (Registrant) Date:July 8, 2010 By: /s/ Steven G. Larson Steven G. Larson Vice President, Finance and Chief Financial Officer
